DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 June 2021 has been entered.
 
Status of the Claims
This action is in response to papers filed 25 June 2021 in which claims 105, 128, 135 were amended and claims 134, 137 were canceled. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 25 March 2021, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 105, 107, 116-120, 123-126, 128-133, 135-136 are under prosecution.  

Priority
     The claims are drawn to:
 
loading an aqueous input comprising a plurality of cells and an aqueous input comprising a plurality of RNA capture microbeads into a microfluidic device configured for joining the two aqueous inputs into a plurality of emulsion droplets … co-flowing the two aqueous inputs across an oil channel in the microfluidic device	

	Provision application 62/048227 filed 9 September 2014 does not provide support under 35 USC § 112 for the newly defines microfluidic device.   Therefore the effective filing date of the instantly claimed invention is the filing date of Provisional application 62/8146642 i.e. 13 April 2015.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 105, 107, 116-120, 123-126, 128-133, 135-136 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Claim 105 has been amended to define the barcode sequence: 
does not include any intervening sequences of at least 2 nucleotides that are the same among the barcode sequences on all other beads

Applicant has not pointed to any support for the newly defined barcode.   A thorough review of the specification has revealed no such support.   While the specification repeatedly describes the barcode and generally describes barcode synthesis (e.g. ¶ 118 of the pre-grant publication), the specification does not define the specific content of the barcode population or any synthetic limitations such that a barcode does not contain any intervening sequence of at least 2 nucleotides that are the same among the population.
Therefore the newly defined invention appears to introduce subject matter that was not described in the originally filed specification.
Claims 107, 116-120, 123-126, 128-133, 135-136 are also rejected because they depend from Claim 105. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 105, 107, 116-120, 123-126, 128-133 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (2013/0274117, published 17 October 2013), Fan et al (IDS:7/20) WO 2015/031691, having support to 61/952,036 filed 12 March April 2014) and Katz et al (2009/0042737, published 12 February 2009).
Regarding Claims 105 and 119, Church teaches a method of creating a single-cell cDNA library, the method comprising the steps of co-encapsulating a single cell and a single RNA capture bead within a droplet (e.g. Fig. 2 and related text), the capture bead comprising a plurality of oligonucleotides each comprising a barcode sequence and a capture sequence (e.g. Fig. 1 and related text).  Church further teaches the barcode is the same for each oligo on the bead but different from oligos on other beads and a plurality of different capture sequences on each bead thereby allowing for complete or substantially complete transcriptome analysis of multiple single cells  (e.g. ¶ 24-31, Fig. 6).  
Church teaches the method further comprising lysing the cells within the droplets, capturing the cellular RNA and performing reverse transcription to generate cDNA incorporating the barcodes and record the cell of origin (e.g. ¶ 24-31).

Fan teaches a similar method of encapsulating a single cell and a single bead in an emulsion or microwell, the bead having a plurality of oligonucleotides, each having a universal primer, cellular barcode, molecular label (UMI) and capture region wherein the cell barcode is the same for all oligonucleotide on the bead but differs from barcodes on the other beads and the identifier (molecular label) is different for all oligonucleotides and a capture region comprises an oligo dT (e.g. Fig. 30 and related text, Example 13) and the cell barcode is contiguous with the UMI (see Fig. 1 and Fig. 30) 
Fan teaches the cellular label is the same for all oligos on a support and different from cellular labels on other supports wherein the cellular labels are “1, 2, 3, 4 … or more nucleotides in length” (¶ 239-240).
	The instant claims are drawn to a plurality of microbeads.  The term “plurality” encompasses two microbeads.  Additionally, the claims do not limit the length of the barcodes.  Thus, given the broadest reasonable interpretation of the claims in view of the specification the barcodes on the two microbeads encompasses two barcodes of 1 or 2 nucleotides.  Fan specifically teaches barcodes of 1-2 nucleotides (¶ 240) and specifically teaches the barcodes are different from barcodes on other beads (¶ 239)(see also ¶ 73 of ‘073 Provisional Application).  
	Thus any subpopulation of 2 microbeads of Fan each having a different cellular barcode of 1 or 2 nucleotides would not have intervening sequence of 2 nucleotides that are the same as broadly defined by the claim.  Furthermore, Fan is specifically interested in comparing 2 cell populations (e.g. Fig. 31 and related text).  Therefore one 
Fan further teaches droplet diameter within the claimed range of 50-210 µm (e.g. ¶ 381).
Fan further teaches the molecular label provides information for specific species (e.g. ¶ 241).
Because Church is silent regarding droplet dimensions, one of ordinary skill would have reasonably looked to the prior art of single-cell droplets (e.g. Fan) and derived droplets having a size larger than cells of interest and relative to the droplet-forming channels to thereby optimize the droplet diameters (e.g. 50-210 µm) for encapsulating single cells and single beads as routinely practiced in the art.   The artisan would have further been motivated to provide the bead-immobilized oligonucleotides of Church with different identifiers for the expected benefit of providing species-specific information for targets as taught by Fan.  
Fan further teaches the method utilizes liquid handling components including inlets and microchannels for production and delivery of droplets for single-cell processing (e.g. ¶ 197-205) but is silent regarding specific arrangement of the channels as newly claimed. 
However, microfluidic channels having aqueous input channels and cross-flow oil channels were well-known in the art as taught by Katz (e.g. Fig. 5 and related text).   
Katz teaches the method for producing and delivering cell droplets (e.g. ¶ 10) wherein an aqueous input for loading cells (200), aqueous input for capture beads (206a) wherein the cells and beads are co-encapsulated as the aqueous fluids cross the 
One of ordinary skill would have reasonably utilized the fluidic channel arrangement of Katz in the methods of Church and/or Fan based on the liquid handling desired by Fan and for the expected benefit of optimizing the system for single-cell encapsulation as taught by Katz.
Alternatively, one of ordinary skill would have reasonably utilized the barcode beads of Church and/or Fan with the single-cell genomic analysis beginning with reverse transcription of Katz (e.g. ¶ 45) for the expected benefits of concurrent analysis of thousands of cells in a mixed population as taught by Church (e.g. ¶ 11) and Fan (Abstract). 
Regarding Claim 107, Church teaches amplification of the cDNA by PCR (e.g. ¶ 30, ¶ 57).  Fan teaches application of cDNA by PCR (e.g. Example 6).   Katz teaches RNA amplification via PCR (e.g. ¶ 41).
Regarding Claim 116, Church teaches the sequencing of the amplified target (e.g. ¶ 30, ¶ 58).  Fan teaches the amplified cDNA library is sequenced via massive parallel synthesis (e.g. Example 9).
	Regarding Claim 117, Church teaches recovery of the cDNA-attached beads (¶ e.g. Fig. 3 and related text, ¶ 30).  Fan also teaches recovery of cDNA-attached beads (e.g. Example 15).
	Regarding Claim 120, Church teaches bead sizes of 0.1 µm to mm (¶ 52).  Fan teaches 20 µm beads (¶ 148). 
prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F.2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP, 2144.05 I.).  
One of ordinary skill would have reasonably utilized routine experimentation to derive a preferred bead size in the methods of Church and Fan to thereby optimize the beads for obtaining the cell:bead:droplet ratio desired by Church.
Regarding Claim 123, Church teaches the capture sequence comprises poly-t (e.g. Fig. 6 and related text).  Fan also teaches a poly-t sequence (e.g. Fig. 1, Fig. 30 and related text).
Regarding Claim 124, Church teaches a universal priming sequences common to all primers (e.g. ¶ 19, ¶ 32).  Fan also teaches universal priming sequence (e.g. Fig. 1, Fig. 30 and related text).
Regarding Claim 125, Fan teaches the beads have multiple different capture sequences, each with a different identifier, the same a cellular label/barcode and the same sample label/barcode (e.g. ¶ 239-245, Fig. 30 and related text). 

Regarding Claim 128, Church teaches phosphoramidite synthesis for the oligos (e.g. ¶ 45) and nucleic acid analogues thereby teaches a modified oligonucleotide as claimed (e.g. ¶ 42-45).   Fan teaches use of modified nucleotides and capable of DMT chemistry (e.g. ¶ 491-497).
Regarding Claims 129-130, Church further teaches the beads are functionalized for attaching the oligos via hybridization (e.g. ¶ 53) thereby providing a straight chain polymer linker as defined by Claims 130.  Fan teaches the oligonucleotides are attached to the beads using a photo-cleavable linker (e.g. ¶ 173).
Regarding Claim 132, Church teaches reverse transcription within the droplet (e.g. Fig. 2 and related text).  



 Claims 105, 107, 116-120, 123-126, 128-133 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (2013/0274117, published 17 October 2013), Fan et al (WO 2015/031691, having support to 61/952,036 filed 12 March April 2014) and Katz et al (2009/0042737, published 12 February 2009) as applied to Claim 105 above and further in view of Samuels et al (2012/0220494, published 30 August 2012).

Church further teaches the beads are functionalized for attaching the oligos (e.g. ¶ 53) and Fan teaches the oligonucleotides are attached to the beads using a photo-cleavable linker (e.g. ¶ 173) but does not specifically teach a method step of cleaving the linkers as defined by claims 118 and 131 or breaking the emulsion prior to reverse transcription as defined by Claim 133.
However, cleavable linkers and breaking emulsions prior to reverse transcription were well-known in the art as taught by Samuels. 
Samuels teaches a similar method of encapsulating a single cell within a droplet, lysing the cells and merging the droplet with a capture bead and replicating the captured nucleic acids e.g. cDNA synthesis wherein the beads are barcoded RNA capture microbeads (¶ 211, Fig. 23, Example 3) and the emulsion is broken for performing reverse transcription to generate cDNA and/or further amplification (e.g. ¶ 25, ¶ 271- 285, Fig. 24-26, Fig. 40, Fig. 71, Example 3 and related text).
Samuels further teaches the barcoded oligo is linked to the bead using a cleavable linker or photocleavable linker and the method comprises lysing the cells and releasing the oligos from the beads for downstream sequencing (¶ 298-303).
One of ordinary skill would have reasonably modified the method of Church and/or Fan by cleaving the cleavable linker to thereby provide controlled release of the sequencing of interest for downstream sequencing as desired in the art (e.g. Samuels, ¶ 298-303).


Claims 105, 107, 116-120, 123-126, 128-133, 135-136 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (2013/0274117, published 17 October 2013), Fan et al (WO 2015/031691, having support to 61/952,036 filed 12 March April 2014) and Katz et al (2009/0042737, published 12 February 2009) as applied to Claim 105 above and further in view of Tang et al (USP 5,668268, issued 16 September 1997).
	Claims 105, 107, 116-120, 123-126, 128-133, 135-136, Church and Fan teach the method Claims 105, 107, 116-120, 123-126, 128-133 as discussed above. 
Church teaches phosphoramidite synthesis for the oligos (e.g. ¶ 45) and nucleic acid analogues thereby teaches a modified oligonucleotide as claimed (e.g. ¶ 42-45).   Fan teaches use of modified nucleotides capable of DMT chemistry (e.g. ¶ 491-497).  Fan teaches the bead material is a resin, polymer and/or porous (e.g. ¶ 146-148) but does not specifically teach methacrylate resin.  However, porous supports comprising methacrylate were well-known in the art for chemical synthesis of oligonucleotides as taught by Tang.
	Tang teaches the preferred beads comprise methacrylate polymer resin having hydroxyl surface groups and pore size of 4-400 nm to maximize surface area (col. 4). Tang teaches the beads provide a passivated surface that allows for highly efficient synthesis of oligonucleotides (Abstract).
Therefore, one of ordinary skill would have reasonably utilized the bead material of Tang for the capture beads of Church and/or Fan for the expected benefit highly efficient oligo synthesis as taught by Tang.

	Response to Arguments
	Applicant argues that the combination of Church, Fan and Katz does not teach the invention was newly claimed.   Applicant asserts that the beads of Church cannot include a barcode that is contiguous with a UMI and because adding the UMI of Fan would include the addition of linkers.   Applicant further argues that the barcode of Fan is not encompassed by the newly defined barcode because the barcodes of Fig. 3 of Fan include multiple regions separated by a linker wherein the linkers for all beads are the same. 
	The arguments are not found persuasive.   Applicant’s assertion that adding a UMI to the bead of Church would require linkers and therefore would not be contiguous with the barcode is not supported by any evidence.  Furthermore, Church does not utilize linkers to add components to the bead (e.g. Example 1).   Therefore Applicant’s assertion is not support by any evidence of record. 
	Applicant’s arguments that Fan only teaches multi-component barcodes separated by linkers and therefore does not teach the barcodes as claimed is not found persuasive.  While Fan teaches an embodiment with linkers between barcode regions, the reference is not limited to this embodiment.  As clearly illustrated in figures 1 and 30, the cellular barcodes do not comprise multiple regions and/or linkers:
    PNG
    media_image1.png
    1713
    1267
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1027
    1167
    media_image2.png
    Greyscale

	Furthermore, as discussed above, Fan teaches the cellular label is the same for all oligos on a support and different from cellular labels on other supports wherein the cellular labels are “1, 2, 3, 4 … or more nucleotides in length” (¶ 239-320).
	The instant claims are drawn to a plurality of microbeads.  The term “plurality” encompasses two microbeads.  Additionally, the claims do not limit the length of the barcodes.  Thus, given the broadest reasonable interpretation of the claims in view of the specification the barcodes on the two microbeads encompasses two barcodes of 2 nucleotides.  Fan specifically teaches barcodes of 2 nucleotides (¶ 240) and specifically teaches the barcodes are different from barcodes on other beads (¶ 239)(see also ¶ 73 of ‘073 Provisional Application).  

	It is maintained that Fan teaches the broadly claimed barcodes. 
	Applicant further argues that none of Samuels and Tang cure the deficiencies of Church, Fan and Katz.   
	The argument is not found persuasive because the combination of Church, Fan and Katz are not deemed deficient for reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634